Citation Nr: 0827586	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and LM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1988 to May 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In July 2008, the veteran and his sister, LM, testified at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the claims file.  
 
The veteran had initially appealed a denial of service 
connection for bilateral hearing loss.  However, in a January 
2007 rating decision, service connection was granted for left 
ear hearing loss.  Thus, the benefit sought on appeal has 
been granted in full for the left ear, and only service 
connection for right ear hearing loss remains on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

On July 16, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).   In July 2008, 
the veteran withdrew his appeal as to service connection for 
right ear hearing loss, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for right ear 
hearing loss is dismissed.


REMAND

The veteran contends that he endured stressors of friendly 
fire while serving in Korea and missile attacks during the 
Persian Gulf War and that such stressors have result in PTSD.  
The Board determines that a remand is required for further 
development of the record.

Initially, the Board observes that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits, 
in part due to psychiatric disorders.  The records from his 
application for such benefits are not associated with the 
claims file.  Additionally, the veteran testified that he is 
in a PTSD therapy group that meets twice per week at the VA 
Medical Center in Poplar Bluff, but the VA treatment records 
in the claims file since his April 2005 PTSD assessment are 
sparse; thus, there are outstanding VA treatment records 
relevant to his PTSD.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, a remand 
is required so VA may fulfill its duty to assist by obtaining 
outstanding, relevant records.  

Additionally, the Board observes that no efforts have been 
made to verify the veteran's stressors as he had not provided 
adequate detail on which to formulate a verification request 
to appropriate sources.  However, at his hearing, the veteran 
testified as to additional details relevant to several of his 
claimed stressors, such that attempts to verify at least one 
claimed stressor are now warranted.  Specifically, the 
veteran testified that he was sent to Bahrain with his unit, 
the 320th Field Artillery of the 101st Airborne, in November 
1990, and that Bahrain had begun receiving attacks from Scud 
missiles in September or October 1990 that continued several 
times a week after he arrived.  Further, the veteran 
indicated that his unit went to Kuwait City in or around 
February 1991 and along the way, the veteran witnessed the 
deformed and burned bodies of Iraqis on the side of the road.  
The periods of time during which these claimed stressors 
occurred are narrow enough to allow for a search of unit 
records for corroborating information.  Thus, the Board 
determines that remand is also necessary to attempt to verify 
the veteran's stressors.

Further, the Board notes that the veteran testified that his 
unit received friendly fire during an exercise in the fall of 
1989 while he was stationed in Korea with the 37th Field 
Artillery Battalion.  The veteran arrived in Korea in August 
1989 and left in January 1990.  Although this window of time 
is insufficiently short, the veteran should be given an 
opportunity to further define the window to encompass an 
appropriately narrow amount of time, and if he is able to do 
so, attempts to verify this stressor should also be 
performed.  

Accordingly, the case is REMANDED for the following action:

1.	Request all records associated with the 
veteran's application for disability 
benefits from SSA.  All requests and 
response, positive and negative, should 
be associated with the claims file. 

2.	Request all records relevant to the 
veteran's psychiatric treatment dated 
from April 2005 to the present, to 
include group therapy records, from the 
VA Medical Center in Poplar Bluff.

3.	Summarize the veteran's claimed 
stressors of enduring missile attacks 
in Bahrain in or around November 1990, 
and seeing dead bodies along the road 
to Kuwait City in or around February 
1991, while with the 320th Field 
Artillery of the 101st Airborne, as well 
as friendly fire while with the 37th 
Field Artillery Battalion in Korea if 
the veteran is able to narrow the 
window of time in which this occurred 
sufficiently.  Submit a request to the 
U.S. Army Joint Records Research 
Service Center, and any other 
appropriate sources, for a review of 
unit records for information 
corroborating the veteran's claimed 
stressors.

4.	If, and only if, one or more of the 
veteran's claimed stressors is 
verified, schedule him for a VA 
examination to determine the nature and 
etiology of his claimed PTSD.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon examination of the 
veteran and review of the record, the 
examiner should answer the following 

Is it least as likely as not (50 
percent probability or greater) 
that any diagnosed PTSD is the 
result of a verified in-service 
stressor?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the January 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


